DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 26, 2022  have been fully considered but they are not persuasive. Applicant argues that the prior art of Okuda (JP 2011-049256) fails to teach or anticipate the present invention. Namely, 1) that the longitudinal pore that has a length in a thickness direction of the abrasive body that is longer than a length in planar direction of the abrasive body, 2) that the longitudinal pore has a length in a thickness direction of the abrasive body longer than a length in a planar direction of the abrasive body, and 3) that the average diameter of the communicating pores is not more than 18 times larger than the average diameter of the abrasive grains. 
The limitations that the average diameter of the communicating pores is not more than 18 times larger than the average diameter of the abrasive grains is interpreted that the average diameter of the communicating pores is less than 18 times than the average diameter of the abrasive grains.
The prior art of Okuda et al teaches an abrasive body (polishing element 10) provided with a resin structure 12, a plurality of abrasive grains 14, longitudinal pores 11 and communicating pores 26, see the abstract and Figs 2-4. Compares Fig. 2 of the prior art to Fig. 2 of the present invention below and compare Fig. 4 of the prior art to Fig. 4 of the present invention below. In [0011] of Okuda et al the longitudinal pores 11 are taught as 0.05- 0.2 mm or 50 – 200 microns. Whereas, in [0044] the average diameter of the abrasive grains 14 are stated as 0.005 -10 microns.  The large longitudinal pores are 20-1000 times the size of the abrasive particles, but according to the problem to be solved section the longitudinal pores 11 are larger than the communicating pores 16 which enclosed the abrasive particles 14, see also [0021] of Okuda. Thus, it follows that the communicating pores is larger than the abrasive grains, but less than 20x. This range anticipates the less than 18x claimed range.

    PNG
    media_image1.png
    397
    384
    media_image1.png
    Greyscale
 Present Invention
    PNG
    media_image2.png
    234
    390
    media_image2.png
    Greyscale
Prior art of Okuda


    PNG
    media_image3.png
    540
    712
    media_image3.png
    Greyscale

Present Invention

    PNG
    media_image4.png
    399
    358
    media_image4.png
    Greyscale
Prior Art of Okuda
Upon reviewing and comparing the prior art relative to the present invention one can see the prior art anticipates the claims.

Furthermore, with regards to 35 U.S.C. 112(f) means plus function interpretation of claim 10, applicant has amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019).
Regarding claim 1:	The prior art of Okuda teaches an abrasive body (polishing element 10) used for polishing by a CMP method, provided with a resin structure 12, a plurality of abrasive grains  (abrasive particles 14), and a plurality of longitudinal pores (large-sized pores 11), and made in 5a form of disc 20 see [0047], wherein the longitudinal pore has a length in a thickness direction of the abrasive body longer than a length in a planar direction of the abrasive body, wherein the resin structure includes communicating pores 16 each of which communicating with the longitudinal pore and/or communicating with other communicating pore, 10wherein the communicating pores include at least one of the abrasive grains in the pores respectively, and wherein the average diameter of the communicating pores is not more than 18 times larger than the average diameter of the abrasive grains.  The prior art of Okuda et al teaches an abrasive body (polishing element 10) provided with a resin structure 12, a plurality of abrasive grains 14, longitudinal pores 11 and communicating pores 26, see the abstract and Figs 2-4. Compares Fig. 2 of the prior art to Fig. 2 of the present invention below and compare Fig. 4 of the prior art to Fig. 4 of the present invention below. In [0011] of Okuda et al the longitudinal pores 11 are taught as 0.05- 0.2 mm or 50 – 200 microns. Whereas, in [0044] the average diameter of the abrasive grains 14 are stated as 0.005 -10 microns.  The large longitudinal pores are 20-1000 times the size of the abrasive particles, but according to the problem to be solved section, the longitudinal pores 11 are larger than the communicating pores 16 which enclosed the abrasive particles 14, see also [0021] of Okuda. Thus, it follows that the communicating pores is larger than the abrasive grains, but less than 20x. This range anticipates the less than 18x claimed range. Especially, note the comparisons of size of communicating pores, longitudinal pores, and abrasive grain diameters of the Figures of the prior art to the Figures of the present invention. 

Regarding claim  2:	The abrasive body according to claim 1, wherein the longitudinal pore has opening on a polishing surface side of the abrasive body.  See Figs 2-5 and [0046] Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019).

20 Regarding claim 3:	The abrasive body according to claim 1, wherein the opening of the longitudinal pore has an opening diameter of 50 microns or more.  See [0060] of Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019). Note that  0.05 – 0.2 mm = 50 – 200 microns

Regarding claim 4:	25The abrasive body according to claim 3, wherein the abrasive body is provided with the seven or more longitudinal pores of 50 microns or more in the opening diameter per square millimeter on the polishing surface.  See [0060] of Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019). Note that the size of the longitudinal pores is 0.05 – 0.2 mm = 50 – 200 microns.

Regarding claim 5:	The abrasive body according to any one of claim 3, wherein the longitudinal pore has the opening diameter of 180 microns or more. See [0060] of Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019). Note that the size of the longitudinal pores is 0.05 – 0.2 mm = 50 – 200 microns.

Regarding claim 6:	The abrasive body according to claim 5, wherein the abrasive body is provided with the one or more longitudinal pores of 180 microns or more in the opening diameter D per square millimeter on the polishing surface.  See [0060] of Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019). Note that the size of the longitudinal pores is 0.05 – 0.2 mm = 50 – 200 microns.

Regarding claim 7:	The abrasive body according to any one of claim 1, wherein the resin structure contains a polysulfone-based resin. See [0037] wherein of Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019).
See PES (polyether sulfone resin) is taught.

15 Regarding claim 8:	The abrasive body according to any one of claim 1, wherein the average diameter of the abrasive grains ranges from 0.005 microns to 3.0 microns.  See [0045] where the abrasive particles 14 have a particle size of 0.25 microns in Okuda (JP 2011-049256 using the Machine Generated English Translation provided by applicant January 11, 2019).

Regarding claim 9:	20The abrasive body according to any one of claim 1, wherein the abrasive grains contain silica.  See [0033] where silica is recited in Okuda et al.

Regarding claim 10:	A method of manufacturing the abrasive body used in polishing by a CMP 25method, provided with a resin structure, a plurality of abrasive grains, and a plurality of longitudinal pores, and made in a form of disc, the longitudinal pore has a length in a thickness direction of the abrasive body33 longer than a length in a planar direction of the abrasive body, the method of manufacturing the abrasive body according to any one of claim 1, comprising: dissolving a resin for the resin structure in a solvent 5mixed with the abrasive grains to prepare a flow material; casting the flow material into a sheet shape having a predetermined thickness; immersing the sheet-shaped cast body cast in the casting step in a nonsolvent to remove the solvent form the cast body until the resin structure is 10cured; and after the resin structure is cured, drying the sheet-shaped cast boy. See the rejections of claims 1-9 above and see also [0062] – [0067] where the steps are recited and summarized in claim 6 of Okuda where dissolving, molding/casting, solvent removing/desolventizing and drying steps  are recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al (US 2010/0087128) teaches a polishing pad 10 (abrasive body) with communicating pores see [0044] and abrasives with a diameter of 0.01 – 1 microns see [0154], see Fig. 2
Nagata (US 8,568,499) teaches a grinding stone (abrasive body) that has abrasives with a diameter of 250 microns and communication pores 5-500 microns see col. 3 lines 18-25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716